— Appeal by defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered October 22, 1987, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is nothing in the record to suggest that the defendant’s plea of guilty, entered pursuant to a written agreement, was not knowingly and voluntarily made after careful deliberation (see, People v Ramos, 63 NY2d 640; People v Corwise, 120 AD2d 604). The sentencing court therefore did not improvidently exercise its discretion (see, CPL 220.60 [3]) when it denied the defendant’s presentence application to withdraw his plea. Nor does the record suggest that the defendant, who, in violation of one of the conditions of the plea bargain, failed to appear for sentencing (see, People v Gamble, 111 AD2d 869), was denied the effective assistance of counsel, a claim which should have been but was not made by collateral motion (see, People v Pascale, 48 NY2d 997; People v Brown, 45 NY2d 852). Finally, we do not find that the sentence imposed on the absconding defendant after he was arrested on other charges was harsh or excessive (People v Suitte, 90 AD2d 80). Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.